DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.
 
Response to Amendment
The Amendment filed 06/28/2021 has been entered.  Claims 1-13 and 15-20 remain pending in the application.  Claims 1-7 have been withdrawn.  Claim 14 has been canceled.  Applicant's amendments to the claims have overcome the 102(a)(1) and 102(a)(2) rejections in view of Baumers previously set forth in the Final Rejection mailed 04/26/2021.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 8-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rode et al. (US 20200346408 A1).
Regarding claims 8-13 and 19-20, Rode teaches “a method of supplying build material to an additive manufacturing system” (which reads upon “a method for additive manufacturing of three-dimensional objects by selectively solidifying a powder material layer by layer, said method comprising the steps of:”, as recited in the instant claims; paragraph [0009]).  Rode teaches that “the build material dispensing device may include a material spreader to spread an amount of build material along a build platform, and at least one hopper for dispensing the build material” (which reads upon “applying a layer of powder material onto a build table by means of a powder distribution unit moving across the build table”, as recited in the instant claim; paragraph [0020]).  Rode teaches that “the at least one hopper may also include a second hopper for dispensing the build material” (which reads upon “wherein said powder distribution unit comprises a first powder distributor and a second powder distributor”, as recited in the instant claim; paragraph [0021]).  Rode teaches that “the build material dispensing device may also include a carriage” (paragraph [0022]).  Rode teaches that “the carriage may be moveably coupled to the material spreader and the at least one hopper to move the material spreader and the at least one hopper laterally across the build platform” (which reads upon “essentially in parallel with each other and extending in a first direction”, as recited in the instant claim; paragraph [0022]).  Rode teaches that “the build material dispensing device (100) may be used within an additive manufacturing system [which] may use any process to form an object by depositing layers of material to create the object” (paragraph [0030]).  Rode teaches that “these layer deposition processes may it would be obvious to spread the hoppers out while performing recoating and “park” them next to each other at rest in order to require a smaller “parking” footprint).  Rode teaches that “the speed at which the rotary doser is rotated may be varied, or changed, to modify the rate at which build material is dispensed from the hopper” (which reads upon “a speed of at least one of the first powder distributor and the second powder distributor is varying when moving said powder distributor across said build table, wherein said first powder distributor is moving at a first speed and said second powder distributor is moving at a second speed”, as recited in the instant claims; paragraph [0065]).  Rode teaches that “the speed at which the rotary doser is rotated may be varied, or changed, to modify the rate at which build material is dispensed from the hopper” (which reads upon “wherein one of said first and second speed is constant when moving said powder distributor across said build table”, as recited in the instant claims; paragraph [0065]; may indicates that changing the speed is optional).  Rode teaches that “the object data 
Regarding claim 15, Rode teaches the method of claim 8 as stated above.  Rode teaches that the build material dispensing device enables single pass multi-height spreading of the build material which improves the uniformity of the density of the layers of build material spread along the build platform (paragraph [0082]).  
Regarding claims 16-17, Rode teaches the method of claim 8 as stated above.  Rode teaches that the first hopper (140-1) and the second hopper (140-2) may dispense the build material (150) in front of and behind the material spreader (120) in at least one direction of travel, and, in some examples, may dispense build material (150) in both the positive and negative x-directions of travel as indicated by arrow (190) (paragraph [0049]).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rode et al. (US 20200346408 A1), as applied to claim 17 above, and further in view of Nordkvist et al. (US 20150071809 A1).
Regarding claim 18, Rode teaches the method of claim 17 as stated above.  Rode teaches that the at least one hopper refilling system may include a bulk build material housing, a preliminary rotary doser, a pre-stage area for storing a volume of the build material as dispensed by the preliminary rotary doser, a lid opener coupled to the at least one hopper refilling system around the pre-stage area, a transfer chute located below the pre-stage area, and a transfer chute lever mechanically coupled to the transfer chute to open the transfer chute when engaged (paragraph [0027]).  
Rode is silent regarding powder distributor is moving over a powder tank with a powder tank table at a first position.  
Nordkvist is similarly concerned with “a method for distributing powder in additive manufacturing of a three dimensional article” (which reads upon “a method for additive manufacturing of three-dimensional objects”, as recited in the instant claim; paragraph [0003]).  Nordkvist teaches “a method for forming a three-dimensional article through successive fusion of parts of at least one powder layer provided on a work table in a build chamber, which parts correspond to successive cross sections of the three-dimensional article” (which reads upon “selectively solidifying a powder material layer by layer”, as recited in the instant claim; paragraph [0009]).  Nordkvist teaches that “after a first layer is finished, i.e., the fusion of powder material for making a first layer of the three-dimensional article, a second powder layer is provided on the build platform 2, and the second 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the one hopper refilling system of Rode with a powder tank, as taught by Nordkvist to avoid using a chute and generating dust or dangerous friction when working with powdered metals used in additive manufacturing processes.  In order to create a second supply of powder for the second hopper of Rode, a predetermined amount of powder is provided on the powder table 40 by raising a floor 65 in the powder tank 64 a predetermined distance which reads upon “said second position is closer to a powder table than said first position”, as recited in the instant claim.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/13/12-12/17/21; Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16-22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA JANSSEN/Primary Examiner, Art Unit 1733